DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al., US Patent Number 4,905,598 (hereinafter Thomas).
Regarding claim 1, Thomas teaches a printing press comprising:
front (8, Fig. 1) and back frames (“only the bearing application at one end of the engaged cylinders will be described hereinafter since the bearing application at the other end is basically the same,” col. 3, lines 22-23),
a front bearing assembly operatively supported by the front frame (7, 10, Figs. 2 and 3),
a back bearing assembly operatively supported by the back frame (7, 10, Figs. 2 and 3),

at least one of the front bearing assembly and the back bearing assembly comprising first and second bearings (7, 10, Fig. 3), the first and second bearings each having a support, the first bearing support being fixedly mounted relative to the respective bearing assembly (7, Figs. 2 and 3), the second bearing support being movable within the respective bearing assembly in a manner such that the second bearing engages the respective end of the roll with a radial load relative to the center axis of the roll (10, Figs. 2 and 3).
Regarding claim 2, Thomas teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Thomas also teaches wherein both the front and back bearing assemblies comprise the first and the second bearings (“only the bearing application at one end of the engaged cylinders will be described hereinafter since the bearing application at the other end is basically the same,” col. 3, lines 22-23).
Regarding claim 3, Thomas teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Thomas also teaches wherein the second bearing support is movable in a linear direction relative to the first bearing support (2nd bearing 10 linearly moveable in casing 12, Figs. 2 and 3).
Regarding claim 10, Thomas teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Thomas also teaches wherein the second bearing support engages the respective end of the roll with a radial load relative to the center axis of the roll that is opposite of the radial load of the first bearing support (2nd
Regarding claim 11, Thomas teaches a printing press comprising:
front (8, Fig. 1) and back frames (“only the bearing application at one end of the engaged cylinders will be described hereinafter since the bearing application at the other end is basically the same,” col. 3, lines 22-23),
a front bearing assembly supported on the front frame (7, 10, Figs. 2 and 3),
a back bearing assembly supported on the back frame (7, 10, Figs. 2 and 3),
an elongated roll (2, 3, Fig. 3) extending axially between the front and back frames, the roll having front and back ends which are rotatably supported by the front and back bearing assemblies, the roll having a center axis along its length, and
at least one of the front bearing assembly and the back bearing assembly comprising first and second bearings 7, 10, Fig. 3), the first and second bearings being adjacent to one another and each having a bearing support, the first bearing support being fixedly mounted in the respective bearing assembly relative to the roll center axis to provide a first radial load on the respective end of the roll (7, Figs. 2 and 3), the second bearing support being movable within the respective bearing assembly relative to the roll center axis to provide a second radial load on the respective end of the roll, the second radial load being opposite the first radial load (10, Figs. 2 and 3).
Regarding claim 12, Thomas teaches the invention of claim 11, as set forth in the rejection of claim 11 above. Thomas also teaches wherein both the front and back bearing assemblies comprise the first and the second bearings (“only the bearing application at one end of the engaged cylinders will be described hereinafter since the bearing application at the other end is basically the same,” col. 3, lines 22-23).
Regarding claim 13, Thomas teaches the invention of claim 11, as set forth in the rejection of claim 11 above. Thomas also teaches wherein the second bearing support is movable in a linear nd bearing 10 linearly moveable in casing 12, Figs. 2 and 3).
Claims 1, 2, 6, 10-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koura et al., US Patent Number 5,630,364 (hereinafter Koura).
Regarding claim 1, Koura teaches a printing press comprising:
front (201a, Fig. 14) and back (201b, Fig. 14) frames,
a front bearing assembly (204a, 202a, Fig. 14) operatively supported by the front frame,
a back bearing assembly (204b, 202b, Fig. 14) operatively supported by the back frame,
an elongated roll (203, Fig. 14) extending axially between the front and back frames, the roll having front and back ends which are rotatably supported by the front and back bearing assemblies, the roll having a center axis along its length, and
at least one of the front bearing assembly and the back bearing assembly comprising first (204a, Fig. 14) and second (202a, Fig. 14) bearings, the first and second bearings each having a support, the first bearing support being fixedly mounted relative to the respective bearing assembly, the second bearing support being movable within the respective bearing assembly in a manner such that the second bearing engages the respective end of the roll with a radial load relative to the center axis of the roll (“eccentric bearing 202a moves eccentrically,” col. 9, lines 65-66).
Regarding claim 2, Koura teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Koura also teaches wherein both the front (204a, 202a, Fig. 14) and back bearing assemblies (204b, 202b, Fig. 14) comprise the first and the second bearings.
Regarding claim 6, Koura teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Koura also teaches wherein the second bearing support is pivotable relative to the 
Regarding claim 10, Koura teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Koura also teaches wherein the second bearing support engages the respective end of the roll with a radial load relative to the center axis of the roll that is opposite of the radial load of the first bearing support (2nd bearing 202a pivotably moveable, causing radial load relative to the center axis, Figs. 14 and 15).
Regarding claim 11, Koura teaches a printing press comprising:
front (201a, Fig. 14) and back (201b, Fig. 14) frames,
a front bearing assembly (204a, 202a, Fig. 14) operatively supported by the front frame,
a back bearing assembly (204b, 202b, Fig. 14) operatively supported by the back frame,
an elongated roll (203, Fig. 14) extending axially between the front and back frames, the roll having front and back ends which are rotatably supported by the front and back bearing assemblies, the roll having a center axis along its length, and
at least one of the front bearing assembly and the back bearing assembly comprising first (204a, Fig. 14) and second (202a, Fig. 14) bearings, the first and second bearings each having a support, the first bearing support being fixedly mounted relative to the respective bearing assembly, the second bearing support being movable within the respective bearing assembly in a manner such that the second bearing engages the respective end of the roll with a radial load relative to the center axis of the roll (“eccentric bearing 202a moves eccentrically,” col. 9, lines 65-66).
Regarding claim 12
Regarding claim 16, Koura teaches the invention of claim 11, as set forth in the rejection of claim 11 above. Koura also teaches wherein the second bearing support is pivotable relative to the first bearing support (“eccentric bearing 202a moves eccentrically,” col. 9, lines 65-66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
Regarding claim 4:
Thomas teaches the invention of claim 3, as set forth above in the rejection of claim 3.
Thomas does not teach wherein the respective bearing assembly includes a lever actuator configured to move the second bearing support relative to the first bearing support.
The examiner takes Official Notice that a lever is a well-known simple machine, which is advantageous for multiplying force.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Thomas to use a lever to move the second bearing support, because a lever is a well-known simple machine that advantageously multiplies force, 
Regarding claim 5:
Thomas teaches the invention of claim 4, as set forth above in the rejection of claim 4.
Thomas does not teach wherein the lever actuator comprises a set screw to adjust the movement of the second bearing support relative to the first bearing support.
The examiner takes Official Notice that a screw is a well-known simple machine that is advantageous for adjustment or limiting motion.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Thomas to use a set screw to adjust movement of the second bearing support, because a screw is a well-known simple machine that is advantageous for adjustment or limiting motion, thereby resulting in wherein the lever actuator comprises a set screw to adjust the movement of the second bearing support relative to the first bearing support.
 Regarding claim 14:
Thomas teaches the invention of claim 13, as set forth above in the rejection of claim 13.
Thomas does not teach wherein the respective bearing assembly includes a lever actuator configured to move the second bearing support relative to the first bearing support.
The examiner takes Official Notice that a lever is a well-known simple machine, which is advantageous for multiplying force.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Thomas to use a lever to move the second bearing 
Regarding claim 15:
Thomas teaches the invention of claim 14, as set forth above in the rejection of claim 14.
Thomas does not teach wherein the lever actuator comprises a set screw to adjust the movement of the second bearing support relative to the first bearing support.
The examiner takes Official Notice that a screw is a well-known simple machine that is advantageous for adjustment or limiting motion.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Thomas to use a set screw to adjust movement of the second bearing support, because a screw is a well-known simple machine that is advantageous for adjustment or limiting motion, thereby resulting in wherein the lever actuator comprises a set screw to adjust the movement of the second bearing support relative to the first bearing support.
Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koura.
Regarding claim 7:
Koura teaches the invention of claim 6, as set forth above in the rejection of claim 6.
Koura does not teach wherein the respective bearing assembly includes a spring actuator configured to bias the second bearing support relative to the first bearing support.
The examiner takes Official Notice that a spring is a well-known device that is advantageous for storing and releasing energy.

Regarding claim 8:
Koura teaches the invention of claim 7, as set forth above in the rejection of claim 7.
Koura does not teach wherein the spring actuator is adjustable to adjust the bias of the second bearing support relative to the first bearing support.
The examiner takes Official Notice that coil springs operate under the well-known Hooke’s Law, which correlates spring force with a spring constant and length of extension.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Koura to use Hooke’s Law as necessary to adjust the spring constant and/or spring extension, to provide the force required for the desired level of bias, thereby resulting in wherein the spring actuator is adjustable to adjust the bias of the second bearing support relative to the first bearing support.
 Regarding claim 17:
Koura teaches the invention of claim 16, as set forth above in the rejection of claim 16.
Koura does not teach wherein the respective bearing assembly includes a spring actuator configured to bias the second bearing support relative to the first bearing support.
The examiner takes Official Notice that a spring is a well-known device that is advantageous for storing and releasing energy.

Regarding claim 18:
Koura teaches the invention of claim 17, as set forth above in the rejection of claim 17.
Koura does not teach wherein the spring actuator is adjustable to adjust a level of the bias of the second bearing support relative to the first bearing support
The examiner takes Official Notice that coil springs operate under the well-known Hooke’s Law, which correlates spring force with a spring constant and length of extension.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Koura to use Hooke’s Law as necessary to adjust the spring constant and/or spring extension, to provide the force required for the desired level of bias, thereby resulting in wherein the spring actuator is adjustable to adjust the bias of the second bearing support relative to the first bearing support.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 9:
Thomas teaches the invention of claim 1, as set forth above in the rejection of claim 1.
Thomas does not teach wherein the front bearing assembly comprises the first and second bearings, the front bearing assembly is movably mounted on the front frame between a first position in which the front bearing assembly rotatably supports the front end of the roll and a 
AAPA teaches that a bearing assembly may be mounted to a carriage (Specification, p. 5, lines 5-10), which is advantageous for moving the bearings to allow access to a sleeve to remove the sleeve (p. 5, lines 10-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Thomas to mount the bearing assembly to a linearly moveable carriage, as taught by AAPA, because this is advantageous for allowing access to a sleeve to remove the sleeve, thereby resulting in wherein the front bearing assembly comprises the first and second bearings, the front bearing assembly is movably mounted on the front frame between a first position in which the front bearing assembly rotatably supports the front end of the roll and a second position in which the front bearing assembly does not support the front end of the roll, and in the second position, the front bearing assembly first and second bearings are configured to disengage from the front end of the roll.
Regarding claim 19:
Thomas teaches the invention of claim 11, as set forth above in the rejection of claim 11.
Thomas does not teach wherein the front bearing assembly comprises the first and second bearings, the front bearing assembly is movably mounted on the front frame between a first position in which the front bearing assembly rotatably supports the front end of the roll with the first and second bearings applying radially opposite loading to the front end of the roll, and a second position in which the front bearing assembly does not support the front end of the roll and the first and second bearings of the front bearing assembly disengage from the front end of the roll.

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Thomas to mount the bearing assembly to a linearly moveable carriage, as taught by AAPA, because this is advantageous for allowing access to a sleeve to remove the sleeve, thereby resulting in wherein the front bearing assembly comprises the first and second bearings, the front bearing assembly is movably mounted on the front frame between a first position in which the front bearing assembly rotatably supports the front end of the roll with the first and second bearings applying radially opposite loading to the front end of the roll, and a second position in which the front bearing assembly does not support the front end of the roll and the first and second bearings of the front bearing assembly disengage from the front end of the roll.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koura in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 9:
Koura teaches the invention of claim 1, as set forth above in the rejection of claim 1.
Koura does not teach wherein the front bearing assembly comprises the first and second bearings, the front bearing assembly is movably mounted on the front frame between a first position in which the front bearing assembly rotatably supports the front end of the roll and a second position in which the front bearing assembly does not support the front end of the roll, and in the second position, the front bearing assembly first and second bearings are configured to disengage from the front end of the roll.

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Koura to mount the bearing assembly to a linearly moveable carriage, as taught by AAPA, because this is advantageous for allowing access to a sleeve to remove the sleeve, thereby resulting in wherein the front bearing assembly comprises the first and second bearings, the front bearing assembly is movably mounted on the front frame between a first position in which the front bearing assembly rotatably supports the front end of the roll and a second position in which the front bearing assembly does not support the front end of the roll, and in the second position, the front bearing assembly first and second bearings are configured to disengage from the front end of the roll.
Regarding claim 19:
Koura teaches the invention of claim 11, as set forth above in the rejection of claim 11.
Koura does not teach wherein the front bearing assembly comprises the first and second bearings, the front bearing assembly is movably mounted on the front frame between a first position in which the front bearing assembly rotatably supports the front end of the roll with the first and second bearings applying radially opposite loading to the front end of the roll, and a second position in which the front bearing assembly does not support the front end of the roll and the first and second bearings of the front bearing assembly disengage from the front end of the roll
AAPA teaches that a bearing assembly may be mounted to a carriage (Specification, p. 5, lines 5-10), which is advantageous for moving the bearings to allow access to a sleeve to remove the sleeve (p. 5, lines 10-11).
.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Schaefer, US Patent Number 8,418,610 B2 (hereinafter Schaefer).
Regarding claim 20:
AAPA teaches a printing press (“as described in US 6142073 and US 6176181,” Specification, p. 4, lines 20-21) comprising:
front and back frames (“the printing press may have front and back frames,” p. 4, line 21),
a front bearing assembly supported on the front frame (“anilox rolls AR, and plate rolls PR extending between the frames for each deck,” p. 4, lines 21-22; “a front end which is rotatably supported in a front bearing assembly,” p. 4, lines 26-27),
a back bearing assembly supported on the back frame (“anilox rolls AR, and plate rolls PR extending between the frames for each deck,” p. 4, lines 21-22; “a back end which is rotatably supported in a back bearing assembly,” p. 4, lines 27-28).

a motor for rotating the roll (a “motor” of some sort is inherently necessary to cause rotation of the roll).
AAPA does not teach the motor having a control, the control being enabled to drive the motor with a torque profile based upon rotational position of the roll.
Schaefer teaches a torque-control motor that is advantageous for controlling doubling of the print (“Due to the increased natural frequency of this oscillating system, a filter range in a drive controller (not shown) of the drive motor 18, which filter range is based on the natural frequency of the oscillating system, can be shifted toward higher values so that interference or fluctuations in torque in a lower frequency range can be corrected better by the drive controller. As a result, it becomes possible to prevent doubling in the print area to a great extent, and the printing quality can also be improved,” col. 3, lines 8-16).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use a torque-control motor, as taught by Schaefer, because this is advantageous for preventing doubling of the print, thereby resulting in the motor having a control, the control being enabled to drive the motor with a torque profile based upon rotational position of the roll.
Regarding claim 21, the combination of AAPA and Schaefer teaches the invention of claim 20, as set forth in the rejection of claim 20 above. The combination of AAPA and Schaefer also teaches wherein the control is enabled to apply additive torque commands to the torque profile to compensate for torque transients subjected to the motor during rotation of the roll based upon a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
20 February 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853